DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Bunts.

The application has been amended as follows: these claims will replace previous versions.
1.	(Currently Amended)  A computer-implemented method, comprising:
identifying, based at least in part on historical usage of a first resource type of an application stack, a utilization pattern of the first resource type;
determining that the utilization pattern of the first resource type satisfies a first criteria associated with a scaling policy, wherein the scaling policy comprises information indicative of a relationship between the first resource type and a second resource type of a resource used by the application stack;
scaling, without causing a loss of data, the first resource type in a direction in accordance with the scaling policy; and

2.	(Original)  The computer-implemented method of claim 1, wherein determining that the utilization pattern of the first resource type satisfies the first criteria comprises analyzing historic traffic volume associated with the first resource type to determine a statistical trend.
3.	(Original)  The computer-implemented method of claim 1, further comprising:
receiving a selection of one or more load metrics indicative of historic resource usage associated with the first resource type and the second resource type, wherein determining that the utilization pattern of the first resource type satisfies the first criteria is based at least in part on the one or more load metrics.
4.	(Previously Presented)  The computer-implemented method of claim 1, further comprising:
determining that a current resource usage corresponds to a first historical usage of the determined utilization pattern; and
wherein the first resource type is scaled to a target utilization level corresponding to a second historical usage subsequent to the first historical usage in accordance with the determined utilization pattern.
5.	(Original)  The computer-implemented method of claim 1, further comprising:
verifying that scaling the first resource type and second resource type in accordance with the scaling policy would not cause a loss of data.
6.	(Currently Amended)  A system, comprising: 
one or more processors; and
memory comprising instructions that, as a result of execution by the one or more processors, cause the system to at least:

determine that the utilization pattern of the first resource type satisfies a first criteria associated with a scaling policy, wherein the scaling policy comprises information indicative of a relationship between the first resource type and a second resource type of the application stack;
cause the first resource type to scale in a direction in accordance with the scaling policy while preventing a loss of data; and
cause the second resource type to scale in the direction, in accordance with the scaling policy, based at least in part on scaling of the first resource type, the direction shared with the first resource type.
7.	(Original)  The system of claim 6, wherein the instructions, as a result of execution by the one or more processors, further cause the system to determine that the utilization pattern of the first resource type satisfies the first criteria associated with the scaling policy based at least in part on a load metric and a resource consumption metric. 
8.	(Original)  The system of claim 6, wherein the instructions, as a result of execution by the one or more processors, further cause the system to determine the scaling policy based at least in part on correlation between a change of a first resource type usage and a change of a second resource type usage.
9.	(Original)  The system of claim 6, wherein first and second resource types are associated with an identifier common to both the first and second resource types.  
10.	(Original)  The system of claim 6, wherein the instructions, as a result of execution by the one or more processors, further cause the system to at least:
receive a selection of one or more load metrics associated with historical usage of the first resource type by the application stack; 

select, based at least in part on the load metric pattern, a different scaling policy.
11.	(Original)  The system of claim 10, wherein the instructions, as a result of execution by the one or more processors, further cause the system to at least:
determine that a current load metric is not consistent with the determined load metric pattern; and
select the scaling policy in response to determining the current load metric is not consistent with the determined load metric pattern.
12.	(Original)  The system of claim 6, wherein the information indicative of the relationship between the first resource type and the second resource type comprises a common identifier shared by the first resource type and the second resource type.
13.	(Currently Amended)  A non-transitory computer-readable storage medium that stores executable instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to at least:
identify, based at least in part on historical usage of a first resource type of an application stack, a utilization pattern of the first resource type;
determine that the utilization pattern of the first resource type satisfies a first criteria associated with a scaling policy, wherein the scaling policy prevents a loss of data and comprises information indicative of a relationship between the first resource type and a second resource type of the application stack performing in tandem;
scale the first resource type in accordance with the scaling policy; and
scale the second resource type, in accordance with the scaling policy, based at least in part on scaling of the first resource type, the direction shared with the first resource type.
14.	(Original)  The non-transitory computer-readable storage medium of claim 13, wherein the executable instructions, as a result of execution by the one or 
15.	(Original)  The non-transitory computer-readable storage medium of claim 13, the executable instructions, as a result of execution by the one or more processors of the computer system, cause the computer system to scale the second resource type based at least in part on at least one of a step policy or a target utilization policy.
16.	(Original)  The non-transitory computer-readable storage medium of claim 13, wherein the executable instructions, as a result of execution by the one or more processors of the computer system, cause the computer system to at least receive a selection of one or more load metrics indicative of historic resource usage associated with the first resource type and the second resource type.
17.	(Original)  The non-transitory computer-readable storage medium of claim 13, wherein the executable instructions, as a result of execution by the one or more processors of the computer system, further cause the computer system to at least:
receive a selection of one or more load metrics associated with historical usage of a first resource type by the application stack; 
determine a load metric pattern based at least in part on the received selection of one or more load metrics; and
select, based at least in part on the load metric pattern, a second scaling policy.
18.	(Original)  The non-transitory computer-readable storage medium of claim 17, wherein the executable instructions, as a result of execution by the one or more processors of the computer system, cause the computer system to at least:
determine that a current load metric pattern is not consistent with the determined load metric pattern; and
select the scaling policy in response to determining the current load metric is not consistent with the determined load pattern.

20.	(Original)  The non-transitory computer-readable storage medium of claim 13, wherein the executable instructions, as a result of execution by the one or more processors of the computer system, cause the computer system to at least scale the first resource type in accordance with a schedule.


Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1, 6, 13 is the inclusion of the limitations, “identifying, based at least in part on historical usage of a first resource type of an application stack, a utilization pattern of the first resource type; determining that the utilization pattern of the first resource type satisfies a first criteria associated with a scaling policy, wherein the scaling policy comprises information indicative of a relationship between the first resource type and a second resource type of a resource used by the application stack; scaling, without causing a loss of data, the first resource type in a direction in accordance with the scaling policy; and scaling the second resource type in the direction, in accordance with the scaling policy, based at least in 
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SISLEY N KIM/           Primary Examiner, Art Unit 2196
	12/15/2021